     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 1 of 13




 1 Karen Beyea-Schroeder
   (State Bar No. 021675)
 2 Burnett Law Firm
   3737 Buffalo Speedway, Suite 1850
 3 Houston, TX 77098
   Telephone: (832) 413-4410
 4 Email: karen.schroeder@rburnettlaw.com

 5 Bryan F. Aylstock
   (Pro Hac Vice Application Forthcoming)
 6 Aylstock, Witkin, Kreis & Overholtz, PLLC
   17 East Main Street, Suite 200
 7 Pensacola, FL 32502
   Telephone: (850) 202-1010
 8 Email: baylstock@awkolaw.com

 9 Michael A. Sacchet
   (Pro Hac Vice Application Forthcoming)
10 Ciresi Conlin LLP
   225 South 6th Street, Suite 4600
11 Minneapolis, MN 55402
   Telephone: (612) 361-8220
12 Email: mas@ciresiconlin.com

13 Attorneys for MDL Plaintiffs

14                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA
15
   In re: 3M Combat Arms Earplug                Case No. 2:20-MC-00031-MTL
16 Products Liability Litigation
                                                MDL PLAINTIFFS’ MOTION TO
17 Northern District of Florida                 INTERVENE AND MOTION TO
   Pensacola Division                           TRANSFER OR STAY
18

19         Plaintiffs in the multi-district litigation In re 3M Combat Arms Earplug Products

20 Liability Litigation (MDL No. 2885) (“MDL Plaintiffs”) seek to intervene in this case to

21

22

23

24
         Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 2 of 13




 1 assert their attorney-client and work-product privileges in the subpoenaed documents.1 If

 2 intervention is allowed under Rule 24, MDL Plaintiffs move to transfer 3M’s motion to

 3 compel to the Northern District of Florida (the “MDL court”) pursuant to Rule 45(f) or

 4 28 U.S.C. § 1407(b). Alternatively, MDL Plaintiffs move for a stay pending transfer by

 5 the Judicial Panel on Multidistrict Litigation (“JPML”). 3M has recognized in every other

 6 subpoena-related matter arising from the MDL that transferring miscellaneous discovery

 7 matters to the MDL court is necessary to preserve judicial resources and avoid

 8 inconsistent rulings. The same is true here.

 9                                      BACKGROUND

10           Earlier this year, 3M issued a subpoena duces tecum out of the MDL court in the

11 Northern District of Florida to TCA. Dkt. 1-1. The subpoena sought, among other things,

12 “documents related to any prospective claimants’ submissions to TCA’s website” and

13 “documents and communications between plaintiffs’ law firms and TCA relating to

14 prospective plaintiffs in MDL 2885.” Dkt. 1 at 2. 3M subsequently initiated this

15 miscellaneous action and moved to compel a response to its subpoena. Dkt. 1.

16           TCA and 3M have filed several briefs addressing the privileged nature of the

17 subpoenaed documents. Dkts. 1, 10, 12. At the Court’s request, Dkt. 22, the parties filed

18 supplemental briefs addressing TCA’s standing to assert the attorney-client and work-

19 product privileges, Dkts. 23, 29, 30, 31. A status conference is scheduled for September

20 21, 2020. Dkts. 28, 34.

21

22
     1
23   MDL Plaintiffs include all persons who have filed cases in MDL 2885 and pursued
   legal advice or assistance through Top Class Actions LLC (“TCA”).
24                                           -2-
     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 3 of 13




 1         From the start, 3M recognized the relationship between this miscellaneous action

 2 and MDL 2885. See Dkt. 1; see also In re 3M Combat Arms Earplug Prods. Liab. Litig.,

 3 366 F. Supp. 3d 1368 (JPML 2019). The very first page of 3M’s memorandum in support

 4 of its motion to compel concedes “[t]he Subpoena arises out of multidistrict litigation

 5 pending before the Honorable M. Casey Rogers in . . . the Northern District of Florida[.]”

 6 Dkt. 1 at 1. 3M has sought coordinated discovery and pretrial proceedings before the

 7 MDL court in other recent subpoena-related actions across the country. See, e.g., Ex. 1

 8 (9/9/2020 3M Mot. to Transfer in D. Alaska); Ex. 2 (9/9/20 3M Mot. to Transfer in W.D.

 9 Tex.); Ex. 3 (9/4/20 3M Mot. to Transfer in M.D. Fla.).

10         Though 3M agrees its motion to compel “arises out of” the MDL, Dkt. 1 at 1, it

11 did not notify the JPML of this related action. See JPML Rule 7.1(a) (“Any party or

12 counsel in actions previously transferred under Section 1407 shall promptly notify the

13 Clerk of the [JPML] of any potential tag-along actions in which that party is also

14 named[.]”) (emphasis added). Plaintiffs’ Leadership Counsel in MDL 2885 therefore

15 filed a Notice of Potential Tag-Along Action with the JPML. See Dkt. 25-1. The JPML

16 subsequently issued a Conditional Transfer Order (“CTO”). Dkt. 33-1. 3M filed a Notice

17 of Opposition to the CTO, Dkt. 32, and the JPML issued a briefing schedule on

18 September 8, 2020, Ex. 4.

19         3M’s forthcoming motion to vacate the CTO will not be fully briefed until

20 October 20, 2020. Id. Although this Court rescheduled the September 21 hearing on 3M’s

21 motion to compel, it has not yet stayed the matter. See Dkts. 28, 34. MDL Plaintiffs thus

22 move to intervene to assert their privilege interest in the subpoenaed documents. MDL

23

24                                            -3-
     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 4 of 13




 1 Plaintiffs also request transfer pursuant to Rule 45(f) or 28 U.S.C. § 1407(b). In the

 2 alternative, MDL Plaintiffs move to stay this case pending the JPML’s transfer decision.

 3                                         ARGUMENT

 4 I.      Motion to Intervene Under Rule 24

 5         A. Legal Standard

 6         Rule 24(a) governs intervention as a matter of right. It requires the Court to permit

 7 “anyone to intervene who . . . claims an interest relating to the property or transaction that

 8 is the subject of the action, and is so situated that disposing of the action may as a

 9 practical matter impair of impede the movant’s ability to protect its interest, unless

10 existing parties adequately represent that interest.” Fed. R. Civ. P. 24(a)(2); see also Fed.

11 R. Civ. P. 19(a)(1)(B)(i). Rule 24(b) governs permissive intervention. It allows the Court

12 to permit “anyone to intervene who . . . has a claim or defense that shares with the main

13 action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

14         B. Argument

15         MDL Plaintiffs move to intervene under Rule 24(a)(2) to assert their interest in the

16 subpoenaed communications at issue here. See Fed. R. Civ. P. 24(a)(2). They intend to

17 assert the attorney-client and work-product privileges. At this time, MDL Plaintiffs need

18 not prove that the documents are privileged to demonstrate that intervention is warranted.

19 See Sun Sky Hospitality LLC v. U.S. Dept. of Agriculture, 2018 WL 5425803, at *2 & n.3

20 (D. Ariz. Oct. 29, 2018). They need only make a colorable claim of privilege. See, e.g., In

21 re Grand Jury Subpoena, 274 F.3d 563, 570 (1st Cir. 2001) (“Colorable claims of

22 attorney-client and work product privilege qualify as sufficient interests to ground

23 intervention as of right.”); see also United States v. AT&T Co., 642 F.2d 1285, 1291

24                                              -4-
         Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 5 of 13




 1 (D.C. Cir. 1980) (“[T]he issue of waiver . . . goes to the merits of this case, not to the

 2 threshold question of intervention”).

 3           The information that MDL Plaintiffs shared with TCA was communicated with

 4 the understanding that it would be transmitted to an attorney and that it was protected by

 5 the attorney-client privilege. See Dkt. 17 at 4 (citing United States v. Richey, 632 F.3d

 6 559 (9th Cir. 2011)). MDL Plaintiffs also communicated this information in anticipation

 7 of litigation under the work-product doctrine. See id. (citing Fed. R. Civ. P. 26(b)(3)(A)).

 8 Given 3M’s position that TCA does not have standing to assert the attorney-client or

 9 work-product privilege, whereas the client has standing to assert these privileges, Dkt. 29

10 at 2–3, MDL Plaintiffs seek to intervene to assert both privileges. Fed. R. Civ. P. 24(a)(2)

11 (requiring intervention where existing parties do not “adequately represent the interest”).2

12           MDL Plaintiffs’ motion is timely. See Fed. R. Civ. P. 24(a)(2), (b)(1). In

13 considering the timeliness of intervention, “the Court evaluates three factors: (1) the stage

14 of the proceeding; (2) prejudice to other parties; and (3) the reason for and length of the

15 delay.” Sun Sky Hosp. LLC, 2018 WL 5425803, at *3. At this juncture, given the JMPL

16 transfer order, it is unclear whether this Court will adjudicate the privilege issue. See id.

17 (finding intervention was timely where intervenor “moved to intervene before the Court

18 had resolved the dispute concerning whether the documents . . . are privileged”). Nor

19 would intervention prejudice TCA or 3M. The Court already apprised the parties of the

20
     2
       See also Dkt. 29 at 4 (3M noting that “none of the law firm clients of TCA have moved
21   to quash the subpoena or intervene in this dispute”); Dkt. 23 at 6 (TCA arguing that “the
     Court should permit Plaintiffs’ counsel to assert [the privilege]”); Dkt. 24 at 2 (“[I]f the
22   Court were to find TCA did not have standing . . . then certainly the attorneys for
     Plaintiffs in the MDL have that standing.”); Dkt. 27 at 3 (3M arguing that “[t]o the extent
23   that Plaintiffs’ leadership counsel had any privileged or other protected matter,” it could
     “move[] to intervene” under Rule 24(a)(2)).
24                                              -5-
         Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 6 of 13




 1 standing issue, Dkt. 22, and both parties have expressly contemplated the possibility of

 2 MDL Plaintiffs’ intervention, see Dkt. 23 at 6; Dkt. 27 at 3. Finally, MDL Plaintiffs were

 3 not dilatory. Intervention would be timely even if MDL Plaintiffs waited for the Court to

 4 resolve TCA’s standing to assert either privilege. See Swoboda v. Manders, 665 F. App’x

 5 312, 314 (5th Cir. 2016) (finding motion to intervene was timely when filed two months

 6 after the court held that existing party lacked privilege in the documents at issue); In re

 7 Grand Jury Proceedings (Freeman), 708 F.2d 1571, 1575 (11th Cir. 1983) (holding party

 8 should have been permitted to intervene “as soon as the privilege issue is raised”).

 9           Where, as here, the basis for intervention is the attorney-client privilege and the

10 work-product doctrine, “the test for intervention of right under Rule 24(a)(2)” is met. Sun

11 Sky Hospitality LLC, 2018 WL 5425803, at *2; see also In re Grand Jury Subpoena, 274

12 F.3d 563, 570 (1st Cir. 2001) (“Colorable claims of attorney-client and work product

13 privilege qualify as sufficient interests to ground intervention as of right.”). So too is the

14 standard for permissive intervention under Rule 24(b)(1). See, e.g., Stoddard v. Donahoe,

15 228 P.3d 144, 146 n.5 (Ariz. App. 2010) (“Because Cuccia has an interest in protecting

16 her legal file, her attorney-client privilege . . . and/or her work product, permissive

17 intervention was appropriate.”). The Court should thus grant MDL Plaintiffs’ motion to

18 intervene pursuant to Rule 24(a)(2) or (b)(1). See, e.g., United States v. Krane, 625 F.3d

19 568, 571 (9th Cir. 2010); In re Grand Jury Subpoena 92-1(SJ), 31 F.3d 826, 828 (9th Cir.

20 1994); In re Grand Jury Proceedings Klayman, 760 F.2d 1490, 1491 (9th Cir. 1985).3

21

22  See also, e.g., In re Katz, 623 F.2d 122, 125 (2d Cir. 1980); Swoboda, 665 F. App’x at
     3

   314–15; United States v. Hallinan, 290 F. Supp. 3d 355, 362 (E.D. Pa. 2017); Allied Irish
23 Banks, P.L.C. v. Bank of Am., N.A., 252 F.R.D. 163, 174 (S.D.N.Y. 2008); Sackman v.
   Liggett Grp., Inc., 167 F.R.D. 6, 20–21 (E.D.N.Y. 1996); United States v. Mullen & Co.,
24                                            -6-
     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 7 of 13




 1 II.     Motion to Transfer Under Rule 45(f)

 2         A. Legal Standard

 3         Rule 45(f) instructs that “[w]hen the court where compliance is required did not

 4 issue the subpoena, it may transfer a motion . . . to the issuing court[.]” Fed. R. Civ. P.

 5 45(f); Morrill v. Scott Fin. Corp., 873 F.3d 1136, 1146 n.3 (9th Cir. 2017). Transfer is

 6 proper if either “the person subject to the subpoena consents” or “the court finds

 7 exceptional circumstances.” Fed. R. Civ. P. 45(f); Venus Medical Inc. v. Skin Cancer &

 8 Cosmetic Dermatology Ctr., PC, 2016 WL 159952, at *2 (D. Ariz. Jan. 14, 2016).

 9         B. Argument

10         MDL Plaintiffs move to transfer 3M’s motion to compel to the MDL court

11 pursuant to Rule 45(f). There is no need to wait for JPML transfer when Rule 45(f) vests

12 this Court with its own power to do so. The inquiry is straightforward: TCA—“the person

13 subject to the subpoena”—consents to transfer. Dkt. 35 at 5; see, e.g., Youtoo Techs., LLC

14 v. Twitter, Inc., 2017 WL 431751, at *2 (N.D. Cal. Feb. 1, 2017); San Juan Cable LLC v.

15 DISH Network LLC, 2015 WL 500631, at *1 (D. Colo. Jan. 23, 2015).

16         In addition, the mere existence of the MDL is an exceptional circumstance

17 warranting transfer. See In re Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d

18 372, 378 (D.D.C. 2017). 3M recognized as much in moving to transfer other subpoena-

19 related actions currently pending in the District of Alaska, the Middle District of Florida,

20 and the Western District of Texas. 3M’s position in those cases inescapably supports

21 transfer here:

22
   776 F. Supp. 620, 620 (D. Mass. 1991); In re Grand Jury, 106 F.R.D. 255, 257 (D.N.H.
23 1985); Hunt Int’l Res. Corp. v. Binstein, 98 F.R.D. 689, 691 n.3 (N.D. Ill. 1983).

24                                             -7-
     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 8 of 13




 1         [D]istrict courts have repeatedly held that “the MDL status of the
           underlying litigation is surely an ‘exceptional circumstance’ that weighs
 2         strongly in favor of transfer to the Issuing Court under Rule 45(f).” In re
           Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d 372, 378 (D.D.C.
 3         2017) (emphasis added); see also Mylan, Inc. v. Analysis Grp., 2018 WL
           1204183, at *1 (D. Mass. April 20, 2018); Visionworks of Am., Inc. v.
 4         Johnson & Johnson Vision Care, Inc., 2017 WL 1611915, at *2 (W.D. Tex.
           April 27, 2017); In re Niaspan Antitrust Litig., 2015 WL 3407543, at *1 (D.
 5         Md. May 26, 2015)[.]

 6 Ex. 3 (9/4/20 3M Mot. to Transfer in M.D. Fla.) at 4–5; accord Ex. 1 (9/9/20 3M Mot. to

 7 Transfer in D. Alaska) at 4–5 & n.7; Ex. 2 (9/9/20 3M Mot. to Transfer in W.D. Tex.) at

 8 4–5.

 9         Exceptional circumstances also exist given the “risk of inconsistent rulings that

10 could disrupt the management of the underlying litigation.” OrthoAccel Techs. Inc. v.

11 Propel Orthodontics LLC, 2016 WL 6093367, at *1 (D. Ariz. Oct. 19, 2016). The MDL

12 court has already entered a pretrial order addressing the attorney-client and work-product

13 privileges, MDL Dkt. 442; adjudicated related motions, e.g., MDL Dkt. 1172; and is now

14 resolving such motions in bellwether cases, e.g., Hacker v. 3M Co., 7:20-cv-00131, Dkt.

15 18 (N.D. Fla. Aug. 25, 2020). 3M has also moved to compel documents from third parties

16 like TCA, e.g., MDL Dkt. 1178, and will likely continue to do so throughout the MDL.

17 These “subpoenas are indissolubly intertwined with the underlying case[.]” OrthoAccel,

18 2016 WL 6093367, at *2; see also In re Online DVD Rental Antitrust Litig., 744 F. Supp.

19 2d 1378, 1378 (JPML 2010) (transferring motion because “this litigation would be best

20 served by allowing the transferee [court] to determine the scope of discovery in the

21 MDL”). In other words, as 3M recently made clear when moving to transfer other

22 subpoena actions:

23

24                                            -8-
      Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 9 of 13




1           Piecemeal resolution of the [subpoena-related motions] would also
            undermine the statutory role of the MDL court and threaten the integrity of
2           the bellwether process. The purpose of forming an MDL is to allow a single
            judge to conduct “consolidated pretrial proceedings” for a group of cases
3           involving common questions of fact. 28 U.S.C. § 1407(a). Scattering these
            important discovery disputes across the country would directly [work]
4           against that purpose, sacrificing the efficiency of consolidated MDL
            proceedings for no gain.
5
     Ex. 3 (9/4/20 3M Mot. to Transfer in M.D. Fla.) at 4.
6
            In short, 3M’s motion to compel “could not be a better candidate for transfer under
7
     Rule 45(f)[,]” id. at 7, because transfer would allow the court that is intimately familiar
8
     with the “relevance of the documents at issue to the complex claims being litigated” to
9
     rule on the motion, rather than requiring this Court to get “knee-deep in the nuances of
10
     the underlying litigation,” In re Disposable Contact Lens, 306 F. Supp. 3d at 381–82.
11
     III.   Motion to Transfer Under Section 1407
12
            A. Legal Standard
13
            28 U.S.C. § 1407(b) expressly contemplates “coordinated or consolidated pretrial
14
     proceedings” in the MDL court. See, e.g., In re Subpoena Issued to Boies, Schiller &
15
     Flexner LLP, 2003 WL 1831426, at *1 (S.D.N.Y. Apr. 3, 2003) (referring motion to
16
     MDL court pursuant to section 1407(b)); see also Wright & Miller, Federal Practice &
17
     Procedure § 2463.1 n.6 (3d ed.) (stating the MDL court “has authority to decide motions
18
     to compel . . . directed to nonparties in any district”).
19
            B. Argument
20
            Section 1407(b) permits transfer when it “will best serve the interests of justice,
21
     judicial efficiency, and consistency underlying the MDL rules.” In re Welding Rod
22
     Prods. Liab. Litig., 406 F. Supp. 2d 1064, 1067 (N.D. Cal. 2005). For the same reasons
23

24                                                 -9-
     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 10 of 13




 1 that Rule 45(f) transfer promotes judicial economy and avoids piecemeal rulings, this

 2 matter should be transferred pursuant to section 1407(b). See id.; 28 U.S.C. § 1407(a)

 3 (authorizing consolidation to “promote the just and efficient conduct of such actions”).

 4 IV.     Motion to Stay

 5         A. Legal Standard

 6         This Court has the inherent authority to stay the matters on its docket. See Landis

 7 v. N. Am. Co., 299 U.S. 248, 254 (1936); Dependable Highway Exp., Inc. v. Navigators

 8 Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007). In addition to considering “the threat of

 9 prejudice to the parties and whether a stay would cause an undue delay[,]” Barker v.

10 Prospect Mortg., LLC, 2013 WL 5462256, at *1 (D. Ariz. Oct. 2, 2013), the Court may

11 weigh factors such as the “convenience” of a stay and “the efficient use of judicial

12 resources,” Melendres v. Maricopa Cnty., 2009 WL 2515618, at *1 (D. Ariz. Aug. 13,

13 2009) (citing Keating v. Office of Thrift Supervision, 45 F.3d 322, 325 (9th Cir. 1995)).

14         B. Argument

15         If the Court does not transfer this action to the MDL court pursuant to Rule 45(f)

16 or section 1407(b), MDL Plaintiffs move to stay these proceedings pending the JPML’s

17 transfer decision. A short stay while the JPML adjudicates 3M’s motion to vacate the

18 CTO would not prejudice 3M or TCA. See, e.g., Hertz Corp. v. The Gator Corp., 250 F.

19 Supp. 2d 421, 425–26 (D.N.J. 2003) (“The stay is not for an indeterminate period of time,

20 and Hertz can secure effective relief after the MDL Panel decides the consolidation

21 motion.”). JPML briefing will conclude by the end of next month, and the JPML will

22 likely decide whether to transfer shortly thereafter. Id. (“Barring unusual circumstances,

23 the MDL Panel will decide the motion in a relatively short period of time.”).

24                                             - 10 -
     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 11 of 13




 1         Staying this action would also avoid needless expenditure of resources. See Fed.

 2 R. Civ. P. 1. According to 3M, a “brief” stay promotes judicial economy because “[t]here

 3 is no need for this court to duplicate the analysis that [another] court must eventually

 4 make[.]” Ex. 5 (4/10/20 3M Mot. to Stay in W.D. Mo.) at 8, 10; Manual for Complex

 5 Litigation (Fourth) § 22.35 (2004) (“A stay pending the Panel’s decision can increase

 6 efficiency and consistency, particularly when the transferor court believes that a transfer

 7 order is likely[.]”).

 8         District courts routinely stay cases while awaiting JPML transfer decisions. See,

 9 e.g., Johnson v. Sanofi, S.A., 2017 WL 1326311, at *2 (E.D. Cal. Apr. 11, 2017); Good v.

10 Prudential Ins. Co. of Am., 5 F.Supp.2d. 804, 809 (N.D. Cal. 1998); Rivers v. Walt

11 Disney Co., 980 F. Supp. 1358, 1362 (C.D. Cal. 1997). Indeed, in similar discovery

12 actions, 3M argued for a stay for this very reason, emphasizing that “no court has denied

13 a stay of proceedings pending transfer of a removed case to the Combat Arms MDL.” Ex.

14 5 (4/10/20 3M Mot. to Stay in W.D. Mo.) at 1–2. This Court should follow suit and stay

15 this miscellaneous discovery action pending the JPML’s decision. Id. (collecting cases).4

16                                       CONCLUSION

17         For all these reasons, MDL Plaintiffs request that the Court grant their motion to

18 intervene and transfer this matter or alternatively issue a stay pending JPML transfer.

19

20                                     DATED this 17th day of September 2020

21                                     By: /s/ Karen Beyea-Schroeder

22
    If the Court denies MDL Plaintiffs’ motions to transfer or stay, Plaintiffs seek leave to
     4

23 brief the attorney-client and work-product privileges before the new hearing date.

24                                             - 11 -
     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 12 of 13




1                                Karen Beyea-Schroeder
                                 (State Bar No. 021675)
2                                Burnett Law Firm
                                 3737 Buffalo Speedway, Suite 1850
3                                Houston, TX 77098
                                 Telephone: (832) 413-4410
4                                Email: karen.schroeder@rburnettlaw.com

5                                Bryan F. Aylstock
                                 (Pro Hac Vice Application Forthcoming)
6                                Aylstock, Witkin, Kreis & Overholtz, PLLC
                                 17 East Main Street, Suite 200
7                                Pensacola, FL 32502
                                 Telephone: (850) 202-1010
8                                Email: baylstock@awkolaw.com

9                                Michael A. Sacchet
                                 (Pro Hac Vice Application Forthcoming)
10                               Ciresi Conlin LLP
                                 225 South 6th Street, Suite 4600
11                               Minneapolis, MN 55402
                                 Telephone: (612) 361-8220
12                               Email: mas@ciresiconlin.com

13                               Attorneys for MDL Plaintiffs

14

15

16

17

18

19

20

21

22

23

24                                      - 12 -
     Case 2:20-mc-00031-MTL Document 37 Filed 09/17/20 Page 13 of 13




1                               CERTIFICATE OF SERVICE

2         I hereby certify that on September 17, 2020, I electronically transmitted the

3 foregoing document to the Clerk of the U.S. District Court using the CM/ECF system

4 for filing and service to all parties/counsel registered to receive copies in this case.

5                                              /s/ Karen Beyea-Schroeder

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                -1-
24
